Appeal from a judgment of the Supreme Court in favor of plaintiffs, entered in Schuyler county clerk’s office upon the decision of an official referee. Plaintiffs have recovered judgment for natural gas which defendant has refused to receive or pay for under the terms of a written contract whereby they agreed to sell and defendant agreed to purchase certain natural gas to be produced from wells owned by plaintiffs in the towns of Tyrone and Reading, Schuyler county, N. Y. The dispute between the parties involves the meaning of the contract as to the field from which the gas was to be furnished, the plaintiffs claiming that the field specified in the contract covered all lands situated in the above-named towns; the defendant asserts that there were two separate gas areas or fields in the locality, one of which, known as the Wayne field, was not intended to be included in the field specified in the contract, and for that reason has refused to pay for gas from the Wayne area. The recovery of plaintiffs is for the difference between the amounts paid by the defendant therefor and the balance for which it should have paid. On a former appeal this court held that the contract was not ambiguous as to the field specified, (248 App. *1009Div. 29.) On the retrial the referee found both as a fact and as a conclusion of law that the field contemplated by the contract covered all lands situated in the above-named towns, and also found that the defendant should have purchased from the plaintiffs 175,191,703 cubic feet of gas over and above the amount actually purchased and paid for and directed judgment therefor with interest. The decision and judgment are fully supported by the facts and warranted by the law. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.